MR. JUSTICE CASTLES:
This matter is a companion case to State v. Bischert, 131 Mont. 152, 308 Pac. (2d) 969. This defendant was charged, together with her husband, John Francis Bischert, by the same information with the crime of manslaughter. This defendant was tried separately. The facts are similar in both cases. The objectionable exhibits were introduced in both cases and for the reasons stated in the opinion in State v. Bischert, 131 Mont. 152, 308 Pac. (2d) 969, the judgment is reversed and the cause remanded for a new trial.
MR. CHIEF JUSTICE HARRISON and MR. JUSTICES BOTTOMLY, ANGSTMAN and ADAIR, concur.